Case 4:21-cv-01210 Document 15 Filed on 05/07/21 in TXSD Page

 

 

 

 

U.S. Department ef Justice PROCESS RECEIP D RETURN
United States Marshals Service ; See "Instructions for Service of Process by U.S. Marshal"
PLAINTIFF , COURT CASE NUMBER
Michael Palma 4:2\cv1210
DEFENDANT TYPE OF PROCESS
Greg Abbott, et al Summons, Complaint, Order

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE Greg Abbott

AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)
William P. CLements State Office Building 300 W. 15th St. Austin, TX 78707

 

 

 

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be ]
served with this Form 285
Nathan Ochsner Number of parties to be 6
Clerk of Court : served in this case
P.O. Box 61010 Check for service N
Houston, TX 77208 on U.S.A. 0

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):

 

 

 

 

 

Signature of Attomey other Originator requesting service on behalf of: [xX] PLAINTIFF TELEPHONE NUMBER DATE
Claudia Gutterrey [] DEFENDANT 713-250-5500 04/13/2021
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE
1 acknowledge receipt for the total | Total Process | District of District to Signature of Authorjzed USMS Deputy or Clerk Date

number of process indicated. : Origin Serve

(Sign only for USM 285 if more F F

than one USM 285 is submitted) No. 7) No. 3j “3d 74 Y “ } S ~ }
I hereby certify and return that I [[] have personally served , [] have legal evidence ofsetiice, CY have executed as shown in "Remarks", the process described on the
individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc. shown at the address inserted below.

 

 

 

 

 

 

 

(J [hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

 

 

Name and title of individual served (if not shown above) Date | Time Pim
n “
06-2 |) ¥ 3 Om
Address (complete only different than shown above) Signature of US. Marshal or Deputy
Service Fee Total Mileage Charges Forwarding Fee Total Charges Advance Deposits | Amount owed to U.S. Marshal* or

i (including endeaygrs) (Amount of Refund*)
X 2. | “~| £ 000

RMS Cer tHAed Maul Tlacking + 71014 2286 0002 0708 2629
de | vered Y a 6- A ) ?. 4% ow” United States Courts

Southern District of Texas
FILE”

MAY 0/ 2021

 

 

 

 

 

 

Nathan Ochsner, Clerk of Court

 

Form USM-285
PRIOR VERSIONS OF THIS FORM ARE OBSOLETE Rev. 11/18
Case 4:21-cv-01210 Document 15 Filed on 05/07/21 in TXSD

Page 2 of 3

 

 

 

 

Certified ait Fa
$

 

Extra Senicas
Caearn Rocatpt hardcopy)
(Ranen Raceiat (clostronc}
(DGenified Mal Revineted Detvery
DlaAdut Signature Roques

S & PCOS febeck Bor, Okt foo BT uppers

eH
DIAduit Signature Rastleted Dalvery S$ ,

 
 
 
  

5
$
$
§

 

Postaga

 
  

a P
af

 

$
Total Postage and Fees
S$

  

 

 

Sent To

Day ecu oooe2 ous Cbs?

 

8 Completi tems 1; 2,- and'3;.

& Print.your:namé alid dddress.on the-reverse
‘so that'we'can. return @ eard to. you.

& Attach this:cafd'to f'the.mailplece,
or.on the.front if space. permits.

  

    
  

‘At Signature

Xx.
8. Rocelved by-(Printad Name)

 

D Agent
OD Addresses .
'G. Date of Delivery

 

 

 

beg blot & Ken Patton
William P Clements: Srpte OEE

Bui ldiags 7
2 Ww. 4 \sthe Sf: ©
a USTTA Ty 13708 7 i

ii

 

    

 

1D, Is delivery address different from item 17 C1 Yes
If YES; enter delivery: address below:. [] No

 

 

 

 

i i °/

 

2. “Arllolé Number. (Wansler Wari sonics Tbe

3. Service ype .
Cl Adult Bigitat = z
5 Adult Signatuts Rosirict Datery! JE
O.Cortiiled Mot@

, ‘ral .

   
   

.  fEeprionty! Mail Exprass®
Ui Reaisterad Mall™
OAagistered Mall Restricted
__ Delivery’
CQ Retum Rocalpt for.

I iMerchandisa
ary. Restricted Dolivery” o Signature ‘Confirmation™

  

 

. : ™ “sured Moll Qo Signature, Confitmation
7015 2280 0002 0708 2b3? sured al Rostictéd Dotiary ~ Resticted Delivery
eee _. ‘ 2 i ver. + i! . a

 

. PS Form:38 11; July 2015.PSN.7536-02-000-9053:

" Domestic Rétum Receipt

 
Case 4:21-cv-01210 Document 15 Filed on 05/07/21 in TXSD Page 3 of 3

Delivered: Mon, Apr 26, 07:43 AM

 

[t
Processed In transit Delivered
DATE TIME LOCATION STATUS
Apr 26 7:43 AM Austin, TX, United States Delivered, PO box
Apr 26 7:40AM Austin, TX, United States Available for pickup
Apr 26 7:16AM Austin, TX, United States Arrived at post office
Apr 24 9:49 AM = Austin, TX, United States Available for pickup

Apr 24

6:10 AM

Austin, TX, United States

Out for delivery
